Exhibit 10.1

Justin Palfreyman

Vice President, Strategy & Business Development

 

December 10, 2019   BY EMAIL AND OVERNIGHT COURIER

Mr. John Rigas

SENSA Holdings LLC

667 Madison Avenue #5

New York, NY 10065

   

Mr. Jack Bellinger

General Counsel

SENSA Holdings LLC

10000 Memorial Drive, Suite 200

Houston, TX 77024

Mr. John Thrash

SENSA Holdings LLC

667 Madison Avenue #5

New York, NY 10065

   

Gentlemen:

To follow up on our previous conversations regarding extending the deadline
after which either NW Natural Gas Storage, LLC (Seller) or SENSA Holdings LLC
(Buyer) can terminate the Purchase and Sale Agreement between Seller and Buyer,
dated as of June 20, 2018, as amended (Purchase Agreement), if approval of our
transaction from the California Public Utility Commission (CPUC) has not been
obtained by December 20, 2019, we are submitting this letter to you and
requesting that you acknowledge your agreement with the matters set forth herein
by signing it in the space provided below. Please note that all capitalized
terms used and not otherwise defined herein shall have the meanings given to
such terms in the Purchase Agreement.

Pursuant to Section 11.4 of the Purchase Agreement, Seller and Buyer agree that
Section 8.1(b)(i) of the Purchase Agreement is hereby amended to read as
follows:

“(i) automatically until February 28, 2020 if the CPUC has not issued the CPUC
Order as of the close of business on the first anniversary of the date of this
Agreement and/or.”

Seller and the Company may:

(a) make any capital expenditure or commitment to make a capital expenditure in
accordance with planned 2020 capital expenditures as set forth in the attached
2020 capital expenditures budget, and

(b) in the ordinary course of business, consistent with past practice and the
terms of the Purchase Agreement (as amended by this letter), enter into or amend
any storage Contract, including without limitation any Firm Storage Contract,
Interruptible Contract or Park and Loan Contract, but only if such Contract, as
entered into or amended, expires on or before March 31, 2021.

This paragraph constitutes the prior written approval of Buyer to the matters
set forth in clauses (a) and (b) in accordance with Section 6.1 of the Purchase
Agreement.



--------------------------------------------------------------------------------

Justin Palfreyman

Vice President, Strategy & Business Development

All references in the Purchase Agreement to “Agreement,” “herein,” ‘‘hereof,” or
terms of like import referring to the Purchase Agreement or any portion thereof
are hereby amended to refer to the Purchase Agreement as amended by this letter.
Except as and to the extent expressly modified as set forth in this letter, the
Purchase Agreement shall remain in full force and effect in all respects. Each
of the provisions in Article XI of the Purchase Agreement is hereby incorporated
by reference herein, mutatis mutandis.

While we are encouraged by recent discussions with the ALJ assigned to this
docket, we agree with you that it is prudent to allow for an extended period of
time to obtain approval and close the transaction if the need arises, but we
look forward to working together to complete it as soon as possible.

Regards,

/s/ Justin Palfreyman

Justin Palfreyman

Vice President, Strategy & Business Development

NW Natural Gas Storage, LLC

***

Buyer acknowledges and agrees to the matters set forth in this letter as of the
date first set forth above.

SENSA Holdings LLC

 

By  

/s/ John F. Thrash

  John F. Thrash, Director By  

/s/ John Rigas

  John Rigas, Director